 192DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT interrogate our employees concerning their union member-ship, activities, or sympathies, in a manner constituting interference, restraintor coercion within the meaning of Section 8(a)(1) of the ActWE WILL NOT discourage membership in the above-named union or anyother labor organization, by discharging or otherwise discriminating againstour employees in regard to their hire or tenure of employment, or any term orcondition of employmentWE WILL offer to reinstate Benito Martinez to his former or substantiallyequivalent position, without prejudice to his seniority and other rights andprivileges, and make him whole for any loss of pay he may have suffered asa result of the discrimination against him.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the rights guaranteed to them in Section 7 ofthe Act, except to the extent that such right may be affected by an agreementrequiringmembership in a labor organization as a condition of employment,as authorized in Section 8(a)(3) of the National Labor Relations Act, asmodified by the Labor-Management Reporting and Disclosure Act of 1959.All our employees are free to become and remain or to refrain from becomingor iemaining members of the above-named Union or any other union.DAZZO PRODUCTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional office, 745 FifthAvenue, New York, New York, Telephone No Plaza 1-5500, if they have anyquestion concerning this notice or compliance with its provisions.Aerodex, Inc.andCharles Paglianite.CaseNo. 12-CA-2651.Octobe,- ?8, 1964DECISION AND ORDEROn June 8, 1064, Trial Examiner Abraham H. Mailer issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Ex-aminer's Decision.He also found that allegations of other unfairlabor practices set forth in the complaint had not been sustained.The Respondent filed exceptions to the Trial Examiner's Decision,with a supporting brief.'Pursuant, to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withiRespondent's request for oral argument Is hereby denied, as the record and brief ade-quately present the issues and positions of the parties.149 NLRB No. 25. AERODEX, INC.193this case to a three-member panel [Chairman McCulloch and Mem-bers Leedom andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the Trial Examiner's Decision, theexceptions, and brief, and hereby adopts the Trial Examiner's find-ings, Conclusio11S,2 and recommendations.ORDERPursuant, to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that the Respondent, Aero-dex, Inc., its agents, officers, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommended Order, withthe following addition:Add as a separate paragraph under paragraph 2(b) of the TrialExaminer's Recommended Order, the following:"Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."2We agree withthe Trial Examinerthat Respondent discharged Paglianite because ofthe nature of the petition lie had been circulating rather than for the act of solicitation onworking time.As furthersupport for the Trial Examiner's conclusion in which we concur,that the discharge action was actually motivatedby theRespondent's resentment of thenature ofthe petition andits fear that thepetition might encourage an employee move-ment to revoke thevole forcontractratification,we note that the Respondent,in contest-ing Paglianite'sclaim forunemployment compensation,stated tothe State agency in itsletter of March1, 1963, that " r'aglianite's unauthorized actions most definitely tended tostir up old controversies and arguments. . . .TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge and an amended charge filed May 23 and September 27, 1963,respectively,by Charles Paglianite,theRegional Director for Region 12 of theNational Labor Relations Board,herein called the Board, on October 1, 1963,issued a complaint on behalf of the General Counsel of the Board against Aerodex,Inc.,herein called the Respondent,alleging that the Respondent maintained ineffect and enforced a rule which prohibits employees from engaging in lawfulunion activity on Respondent'sproperty during the employees'nonworking time,in violation of Section 8(a)(1) of the Act, and on or about December 21, 1962,discharged Paglianite because he engaged in concerted activities for the purposeof collective bargaining or mutual aid or protection,inviolation of Section8(a)(3) of the Act.In its duly filed answer,the Respondent denied the commis-sion of any unfair labor practice.Pursuant to notice, a hearing was held before Trial Examiner Abraham H.Mailer at Miami,Florida, on December 16 and 17, 1963.The General Counseland the Respondent were represented and were afforded full opportunity to beheard, to introduce relevant evidence,to present oral argument,and to file briefswith me.A brief was filed only by the Respondent.Upon consideration of the770-076-65-vol. 149-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDentire record,' including the oral argument of counsel for the General Counsel andthe brief of the Respondent, and upon my observation of each of the witnesses,'- Imake the following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTThe Respondent is engaged in the business of overhaul and maintenance ofaircraft engines and engine accessories.At all times material herein Respondenthasmaintained its principal office and place of business at Miami InternationalAirport,Miami, Flouda.During the year preceding the issuance of the com-plaint, the Respondent performed services in excess of $1 million for the ArmedForces of the United States, and during the same period of time purchased goodsand matei ials valued in excess of $50,000 which were shipped directly to Miamifrom points located outside the State of Floiida. In view of the foregoing, I findand conclude that the Respondent is engaging in commerce within the meaningof the Act and that it will effectuate the policies of the Act for the Board to assertjurisdiction here.II.THE LABOR ORGANIZATION INVOLVEDTeamsters Union Local 290, an affiliate of the International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, is and has been atall times material herein, a labor organization within the meaning of Section 2(5)of the Act.III.THE ISSUES1.Whether the Respondent maintained in effect and enforced a rule which prohi-bits employees from engaging in lawful union activity on Respondent's propertyduring the employees' nonworking time, in violation of Section 8 (a)( 1 ) of the Act.2.Whether the Respondent's discharge of Paglianite constituted an unfair laborpractice within the meaning of Section 8 (a) (3) of the Act.IV.THE ALLEGED UNFAIR LABOR PRACTICESA. The no-solicitation ruleSometime prior to the events involved herein, Respondent had published a set ofrules for its employees (Basic Rules-A Manual for the Personnel of Aerodex,Inc., revised August 1, 1960).One of the rules read as follows:Solicitation of any kind,the collection of funds, group congregating or par-ticipation in any activity other than Company business shall not be carried1On Januarv 20 and on Tanuary 31, 1964, I received from the counsel for the GeneralCounsel and from the Respondent, respectively, motions to correct the record in certainparticulars therein specifiedNo opposition to such motions have been filedUpon con-sideration of the motions (which are hereby received in evidence as Trial Examiner's Ex-hibits Nos 1 and 2, respectively), it is hereby ordered that said motions be and they arehereby grantedOn January 29, 1964, I received from the Respondent a motion to reopen the record toadmit evidence.Attached to said motion its Respondent's Exhibit No. 6 was an agreementbetween the Respondent and the employees of the Company composing the classificationsas represented by Teamsters Union Local 290, effective August 1, 1960, to August 1, 1962,and Respondent's Exhibit No 7 which is an agreement between the Respondent and theemployees of the Company composing the classifications as represented by TeamstersUnion Local 290, effective August 1, 1962, to August 1, 1964.The motion alleged,interalsa,that the existence of these documents is already a matter of record, the genuinenessof these documents is not di.,puted, and there would be no prejudice to any parties by theadmission of those documents as exhibitsNo opposition to the motion has been receivedAccordingly, the record herein is reopened and Respondent's Exhibits Nos. 6 and 7 arehereby received in evidence.2Unless specifically indicated to the contrary, any credibility evaluation I make of thetestimony of any witness appearing before me is based, at least in part, upon his demeanoras I observed It at the time the testimony was given. Cf.Retail Clerks InternationalAssociation,AFL-CIO, Local219 (National Food Stores,Inc.),134 NLRB 1680, 1683,footnote 3;Bryan Brothers Packing Company,129 NLRB 285. To the extent that I in-dicate that I do not rely on or reject in part or entirely the testimony of any given wit-ness, it is my intent thereby to indicate that such part or whole of the testimony, as thecasemay be,isdiscredited by me.Cf.JacksonMaintenanceCorporation,126 NLRB115, 117,footnote 1, enfd.283 F. 2d569 (C.A. 2) AERODEX, INC.195out in the Company'spremiseswithoutspecial permissionof themanaginghead of the Company.Distributionor postingof unauthorized literature ormaterial on the Company's property is forbidden.Although the rule as thus stated appeared to cover nonworking as well asworkingtime,Mr. Tonks,presidentof the Respondent, in a speech to the em-ployees had informed them that it applied only to company time.The employeesgenerally, and Paglianite in particular, were aware of Tonks' interpretation of therule.As to the enforcement of the rule,PersonnelManager William M. Terry tes-tifiedwithout contradiction that solicitation in the plant was permitted for theUnited Fund; that when the Company had been raided by other large nationalunions, it had let it be known that it wanted solicitation prohibited on companytime, but that it had no right to prohibit solicitation on company premises; andthat solicitation during break periods and lunch periods was permitted.Respondent's agreement with the Union, effective August 1, 1960, to August 1,1962, provided,inter alia:Employees and Union representatives shall not solicit Union membership fromany employee while heisonCompany timeSuch activities are permitted onCompany property provided they do not affect any employee while on Com-pany time.For the purpose of this paragraph, lunch and rest periods are notto be considered Company time.The subsequentagreementbetween the Respondent and the Union effectiveAugust 1, 1962, to August 1, 1964, contained the same provision.On July 1, 1963, the Respondent revised its basic rules.The rule with regard tosolicitation now reads as follows:With the exception of official Company business, solicitation of any kind, thecollection of fundsor participationin any activities other than those protectedunder the National LaborRelationsAct, shall not be carried out at any timeon the Company's premiseswithout special permission of the managing headof the Company. Posting of unauthorized literature or material on Companyproperty is forbidden, except as provided for in Article 24 in the agreementbetween Aerodex, Inc., and the Teamsters Union Local No. 290.B. The discharge of PaglianitePaglianite was employed as a welder in the colmonoy department.He was amember of the Union and at thetimeof his dischargewas servingas a shopsteward.On December 21, 1962, Paglianite came to work with several copies ofthe following petition:This petition is to request the Secretary Treasurer of Aerodex Local #290 toexercise his power and authority for the removal of the Business agent and thetwo Chief Shop Steward [sic] of Aerodex.He testified as follows: He passed out a few of the petitions outside the gate whenhe came to work that day.He then went inside the plant, stopped at the jack shopand gave Sam Jackson a copy of the petition.From there he went to the summerline weld shop and spoke to Don Fraser, Charlie Rose, and Mario Cueto.He wastold that he had to be careful that he did not pass the petitions out on companytime, "and so I said, yes, I remember when we had the election of the union, theTeamsters, and when Mr. Tonks, the President of the Company, made a statementthat lunch periods and rest periods are not be considered Company time."He thenwent back to his department to get ready for work and waited for the startingwhistle.At 9:15 a.m. there was a 10-minute break during which he talked to RedHoward in the dimensional department, then went to the disassembly (tear down)department where he procured some signatures. From there he went to the finalassembly department and talked with a couple of people there, then ran back tothe final service department, and then out to the hangar.On his way back to hisown department he met Rocco Pangallo and gave him a petition. During the lunchperiod which began at 11:15, he went to the baffle shop and spoke to SantiagoAmador and some other men who signed the petition. From there he went to themachine shop and procured more signatures.When the warning whistle blewindicating that the lunch period was over, he started back to his own department 196DECISIONS OF NATIONALLABOR RELATIONS BOARDand wasmet byPaul Eckman,general foreman,who told him that he was wantedin the personnel office.After a conference in the personnel office, Paglianite wasdischarged.He washanded a discharge slip which read as follows:You atehereby discharged effective11:15A.M., FRIDAY, December 21,1962.By yourown admission you created,solicited for and caused to becirculated an illegal and unauthorized petitionon Companypremises.Thisaction is in direct defianceof Companyrules and regulations and has resultedin discord and lack ofharmony amongyour fellowemployees.The General Counsel producedfive witnessesto corroboratePaglianite's testi-mony that he solicited during nonworking time.Norman Ryan testified thatPaglianite approached him during the first break in the tear-down department.Amadortestified that Paglianite approached him in the baffle department duringthe lunch period.Vega testified that Paglianite approached him during the lunchperiod in the baffle department.Richard A. Hughes testified that Paglianite ap-proachedhim in the machine shop,but he didnot remember whether it was oncompany time or not.HarryH. Ray testified that Paglianite approached him in themachine shop during a break period, but was uncertainwhichbreak period it was.Respondentproducedseveralwitnesseswho testifiedcrediblythatPaglianitesolicited their signatures to the petition during working time.Mario Cueto tes-tified that he was on his way from the hangar wherehe workedto the baffledepartment during working time before the first break.Paglianite called himand askedhim to come into the weld shop and asked him to sign a petition.Healso askedCuetoto circulate one of the petitions.Cueto refused to do either.Hetestified further that the conversationtook 5 or 6minutes.James McEnery tes-tifiedthathe was in the hangar inspecting an engine between7:15 and 9:15 a.m.,when Paglianite approached him, asked him to sign a petition, and to circulateone.SteveHowardtestified that around 8 o'clock in the morning when he was atwork inthe dimensional inspection department,Paglianiteapproached him andhandedhim a copy of the petition.Howardtestified further thathe had talkedwith Paglianite three times that morning: at 7:15, around 8, and9:15 on the firstbreak.In addition,severalwitnesses testified credibly to Paglianite's absence from hiswork area during the morningand beforethe first break.Donald J. Savela, aleadman in the colmonoy department(where Paglianite was employed),testifiedthat Paglianiteleft his workarea at approximately 8 o'clock and when he saw him,Paglianite was on the top of the ramp talking with another employee.Paglianitehad apiece of paper in his hand.Savela reported the matter to his foreman,James Dukes.Pangallo testified that he worked in the receiving department, nextto the colmonoy department;that he spoke to Paglianite about 2 minutes beforethe first whistle when Paglianite asked him to sign a petition;that about 5 minutesbefore 8he sawPaglianite talking to somebody on the ramp and that Paglianitehad a piece of paper in his hand at that time. James E. Dukes, Paglianite'sforeman, testifiedthathe saw Paglianite at his workbenchat 7:15 inthe morning;that he(Dukes)left his areaat about 7:20, came back approximately 5 minuteslater, and noticed that Paglianite was not at his bench.He inquired as to wherePaglianite was, and receiving no information,went tolook forhim.He contin-ued tolook for him for about45 minutes at various places including the men'sroom and returned to his shop.Pangallo and Savela corroboratedDukes' testi-mony thathe was looking for Paglianite.When he returned Paul Eckman, gen-eral foreman,asked Dukes where Paglianite was.While they were talking Paglianitecame back and startedtowork.Homer Funderburg,machine shop foreman,testified that he saw Paglianite in the machine shop in the neighborhood of8o'clock talking to various employees.Paglianite spent between 20 and 30minutes in the machine shop.From my analysis of the foregoing testimony,I find and conclude that Paglian-ite solicited signatures to the petition on working time.The fact thatfour wit-nesses calledby theGeneral Counsel testified thatthey weresolicited either duringthe break period or during the lunch period does not prove that other employeeswere not solicited on working time.The credible testimony of Respondent's wit-nesses detailed above makes it quite evident that Paglianite was absent from hisworkarea for a considerable period of time after the starting whistle and beforethe first break period and solicited signatures to the petition during that time, andI so find. AERODEX, INC.197Moreover,an analysis of Paglianite's testimony as to his travels from shop toshop duiing the break period,considering the distances involved, casts gravedoubton his credibility.AccordingtoPaglianite,during the 10-minute breakperiod he wentfrom his workarea to dimensional inspection,then to disassembly(tear down),final assembly,final service,out to the hangar,and back to his workarea, a distance of approximately3,400 feetor two-thirds of a mile.3Consideringalso the fact that, by his own admission, it tookPaglianitefrom 4 to 7 minutes totalk to thepeople whom he solicited,I find it difficult to believe that he could haveaccomplishedall this within the space of a 10-minute break.Nor can I creditPaglianite's testimony that he solicited signaturesto thepetitionduring the lunch period.The creditedtestimony of Pangallo,Dukes, Eckman,and Terryindicate that Paglianite was summoned to the personnel office for a,conferencewhich led tohis dischaige during or afterthe first breakperiod, andthe discharge slip which he received indicates that his discharge was at 11:15 a.m.,whichwas the beginning of the lunch period.4In sum, I find that Paglianite solicited signaturesto thepetitionduring work-ing time.Concluding Findings1.As to thevalidity of the no-solicitation ruleRespondent'sno-solicitation rule as written was presumptively invalid, as it wasnot limited to working time.WaltonManufacturing Company,126 NLRB 697.However, it is clearthat theRespondent did not interpretthe rule toembracebreaktime and lunch periods,and Respondent'spresident had so informed the em-ployees.As noted above,the employees generally, and Paglianite in particular,were aware of this interpretation.And Paglianite in his testimonywas careful topoint out that all his efforts were expended during the first break period andduring the lunch period.Further evidence of Respondent's interpretation of the no-solicitation rule as not applying to rest and lunch periods is found in its agree-ment withthe Union, whichprohibits solicitation of union membershipon companyproperty but specificallyprovides that"lunch and rest periods are not to be consid-ered company time." I therefore find and concludethatthe no-solicitation rule asinterpretedby theRespondent and as understoodby the employeesgenerally, andby Paglianite in particular,was a validrule.The J. L. Hudson Company, 67NLRB 1403;and cf.J.H. Rutter-RexManufacturing Company, Inc.,86 NLRB470, 472, wherethe Board found that the employer's interpretation of the rule asinapplicable to nonworking time had not been clearly explained to the employees.5Accordingly,I shall recommend that the complaint be dismissed insofar as italleges that the Respondent maintained in effect and enforceda rule whichpreventsemployees from engaging in lawful union activity on Respondent'spropertyduring the employees'nonworking time, in violation Section 8 (a) (1) ofthe Act.2.As toPaglianite's dischargeRespondent could have discharged Paglianite for cause,i.e.,either for beingabsent from his work area for a substantial period during working time, or forhaving violated the no-solicitation rule (valid as interpretedby theRespondent) bysolicitingduringworking time.However,Respondent did neither.Itdis-charged Paglianite for circulating"an illegal and unauthorized petition on Com-aThe distances are computed by tracing Paglianite'sroute on Respondent'sExhibitNo. 1, a blueprint of Respondent's plant drawn to a scale of1 inchto 50 feet4Witnesses Atundor and Vega testified that they were solicited during the lunch period.Since Paglianite was discharged at 11,15 am.,the beginning of the lunch period, I be-lieve that these witnesses were mistaken as to the period during which they were ap-proached.The mistake is it natural out,, considering the fact that they were testifyingapproximately 1 year after the event5I recognize the fact that some 3 months after Paglianite's discharge,Respondent'sassistant personnel director,in it letter to the Unemployment Compensation Division ofthe Florida Industrial Commission, sought to justify Paglianite's discharge,sister elia,byciting the no-solicitation rule as written. I note also that Personnel Manager Terry, whenasked why lie characterize([the petition as "illegal"in the discharge slip,gave two ex-planations, one of which was that Paglianite broke "the solicitation rule as it was written "In view of Paglianite's understanding of the rule as interpreted by Respondent's president,I do not consider the after-the-fact reliance on the rule as written as derogating from myconclusion set forth above. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany premises."When asked what he meant by the term "an illegal petition,"Personnel Manager Terry (who with hisassistanthad prepared the discharge slip)stated that he had been informed by the chief steward that "the petition in circula-tion was an illegalone, in that,the dismissalof a union official would have tobe taken under the Teamster constitution at the union hall whereby if the chargewere confirmed he and the other parties involved would be automatically dis-charged."' Terry testified further:The union had already taken a strike vote which incidentally did us irreparableharm, so that I would feel that when many were congregating and when thetopic of conversation on the following morning was that of turning over thewhole, that is, chief stewards and businessagents,and many of the people inthe plant I was sure were left with the opinion that there was probably ageneral movement in the plant to perhaps not accept the ratification which hadtaken place which was overwhelmingly in favor of the ratification of thecontract by vote, I would say in summation that this would create discord andhavoc with the people on the floor.It is apparent from the foregoing, and I find, that it was not theactof solicita-tion or distribution of the petition which was the cause of Paglianite's discharge;rather, it was thenatureof the petition which was the cause of Paglianite's dis-charge.Cf.,Idaho Potato Processors, Inc.,137 NLRB 910, enfd. 322 F. 2d 573(C.A. 9). Respondent had just gone through an unsettled period of negotiations withthe Union for a contract, and the contract had been ratified by the employees theday before Paglianite distributed his petition.Understandably, Respondent wasconcerned that a petition to remove the chief stewards and the business agentsmight, as Personnel Manager Terry testified, develop into a general movement inthe plant to revoke the vote of ratification.But while Respondent's motive is one which can readily be understood in thecircumstances then prevailing, it does not avail the Respondent.Regardless ofthemerit of Paglianite's petition, Paglianite was engaged in a protected activity.Thus, the Board has held that the Act protects employees who attempt bypersuasion to induce their designated representative to follow a particular- course ofaction or to adopt a particular attitude toward a subject of collective bargaining ora matter relating to terms and conditions of employment, and an employer whointerferes with the employees'exerciseof their rights to engage in such intraunionactivitiesviolatesSection 8(a)(1) of the Act.Wertheimer Stores Corp.,107NLRB 1434, 1444;Nu-Car Carriers, Inc.,88 NLRB 75, enfd. 189 F. 2d 756 (C.A.3), cert. denied 342 U.S. 919;Paul Cusano et at. trading as American ShuffleboardCompany,92 NLRB 1272, enfd. 190 F. 2d 898 (C.A. 3). And an employer whodiscriminates against employees for having engaged in such protected activitiesdiscourages partli ci ation by employees in union business and affairs thereby dis-courages-'membe-rship in any labor organization in violation of Section 8(a)(3) ofthe Act.Wertheimer Stores Corp., supra; Nu-Car Carriers, Inc., supra; AmericanShuffleboardCompany,supra.Paglianite's activities do not stand on a differentfooting, even though the Respondent had just entered into a contract with theUnion.Employees have as much interest in the identity of the persons who willrepresent them in the presentation of grievances and in discussions with the em-ployer regarding the interpretation and application of the contract, etc., as theyhave in fixing the terms of the contract. SeeTop Notch Manufacturing Com-pany, Inc.,145 NLRB 429, where it was held that "the chief overall factor in theeffectuation of the discharge was.[the employee's] efforts, in concert withothers, to bring about a change in the management of the Local, activity whichthe Respondent not unreasonably regarded as a threat to its continued honeymoonwith the Union which oversome16 years had not been marred by a singledispute."See alsoFalstaff Brewing Corporation,128 NLRB 294, 305, enfd. asmodified 301 F. 2d 216 (C.A. 8).76I do not accept Terry's explanation that the discharge slip was so worded because hewas building a case for the Respondent in the event the matterwent toarbitration.Ifanything,discharging Paglianite for circulating a petition which Terry was informed was"illegal"under the Union's constitution appears to be an attempt to propitiate the Union.7 Respondent's contention that Paglianite was not engaged in "concerted"activity mustbe rejected."An activity may be concerted although it involves only a speaker and 'alistener"(gait River Valley Water There Association,99 NLRB 849, 853, enfd.206 F. 2d825, 828(C.A. 9) ).See alsoRoot-Oarlin,No.,92 NLRB 1818, 1814. AERODEX, INC.199Nor isthe Respondent exonerated because ithad arule against the creation ofdiscord and lack of harmony.8It has longbeenrecognizedby the Board that theexerciseof rights protected by the Act frequently produces "some irritation toemployees,or unrest in a plant . . ."(Stuart F. Cooper Co.,136 NLRB 142,144).Absent specialcircumstances,suchincidentaleffects do not justify the pro-mulgationof rules which will inhibit protected activity or thediscipline of em-ployees forhaving engaged in suchactivity.The unrest caused byPaglianite'sactivitywas minimal.General Foreman Eck-man testifiedthat whenhe enteredthe plant about 7:50 in the morningof Paglia-nite's discharge,he saw someemployees talking when they should have been work-ing and "thatitwas hurting production a littlebit."Obviously, this is a situationwhich could have been readily remedied by the Respondent.In view ofall the foregoing,Ifind and conclude that thereal reason forPaglianite's dischaige was his circulation of a petition for the removal of the chiefstewards and the businessagent, anactivitywhich was protected by the Act.Re-spondent thereby violated Section 8 (a) (3) and (1) of the Act.C. As to the effect of Pagkanite's failure to invoke thegrievance-arbitrationprocedureAs an affirmative defense,Respondentpoints out that article 20(g) of the agree-ment between the Respondent and the Union provides that if an employee isdischarged or disciplined and disputes the validity of the reasons therefor he mayfollow the procedure set forthin article21 for the orderly settlement of disputes;that article 21 piovides for a grievance piocedure and binding arbitration; thatPaglianite had not exhausted the remedies provided in article 20(g) and article 21of the agieemem, and that the complaint should therefore be dismissed.Thecontention is without merit.Section 10(a) of the Act explicitly provides that thepower of the Board with respect to unfau labor practices "shall not be affected byany other means of adjustment or prevention that has been or may be establishedby agreement, law or otherwise"Notwithstanding the foregoing, theBoard, for reasons of policy, has seen fit in appropriate cncumstances to withholdor limit the jurisdictionally permissible scope of its powers in cases where a priorarbitration award has been made(SpielbergManufacturing Company,112 NLRB1080), while reserving to itself the right to scrutinize the award as to fairness andregularity,whether all the parties had agreed to be bound by the award, andwhether the award was not repugnant to the purposes and policies of the Act.SpielbergManufacturing Company, supra, p.1082;Max B. Oscherwitz et al.,d/b/a I. Oscherwitz and Sons,130 NLRB 1078, 1079However, the Board hasnever shunned jurisdiction merely because a party had the contractual right to goto arbitration but has never exercised the option.Newspaper Guild of BuffaloLocal #26, American Newspaper Guild (AFL-CIO) (Niagara Falls Gazette Publish-ing Corporation)118 NLRB 1471, 1479;Milk Drivers & Dairy Employees Union,Local No. 546, etc. (Minnesota Milk Company),133NLRB 1314, 1329-1330;InternationalUnion, United Automobile, etc. (John I. Paulding, Inc.),130 NLRB1035, 1044.The authoritiesrelied uponby the Respondentare inapposite.Steelworkers v.American Manufacturing Company,363 U.S. 564, andSteelworkers v.Warrior &Gulf Co.,363 U.S. 574, involvedactionunder Section 301 of the Act to compelarbitrationunder a contract.Thesecasesdid notinvolve anattempt to deprive theBoard of its jurisdiction to processan unfairlabor practice.InInternational Har-vester Co. (IndianapolisWorks),138 NLRB 923, an arbitration award had alreadybeen rendered.InDubo Manufacturing Corporation,142 NLRB 431, the charg-ing party, after thefiling ofthe charge and beforethe issuanceof the complaint,had petitioned the UnitedStates DistrictCourt foran order requiringthe Respond-ent toarbitrategrievancesfiled by some of the discharged employeesnamed inthe charge,and thedistrict court had issued an order directingthe employer toarbitrate.Underthe circumstances,the Boarddeferredaction on the 8(a)(3)allegationsin thecomplaint pending completionof thearbitrationdirected by thecourt.InDazey Corporation,106 NLRB 553,the Boardheld that thedischargeswere not engaged in a protectedactivity.The statement quoted by Respondent atpage 43of its brief to theeffect that resortby the dissidentgroup to the grievance8 The rule in question reads as follows"An employeewho creates discord and lack ofharmony jeopardizes the efficiency of the plant and the happiness of his fellow workers.Such an employee cannot he retained." 200DECISIONS OF NATIONAL `LABOR RELATIONS BOARDprocedure set forth in the bargaining agreement might not have been futile wasmade by the Board to demonstrate the remedies which could have been utilized bythe dissident group instead of engaging in an unprotected activity.In view of the foregoing, Respondent's challenge to the Board's jurisdiction isoverruled.V.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent set forth in section IV, above, occurring inconnection with the business operations of the Respondent set forth in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow hereof.VI.THE REMEDYHaving found that the Respondent has engaged in an unfair labor practicewithin the meaning of Section 8(a)(3) and (1) of the Act, I shall recommend thatitcease and desist therefrom and that it take certain affirmative action designed toeffectuate the policies of the Act.Since I have found that the Respondent discharged Charles Paglianite for en-gaging in concerted union activity, I shall recommend that the Respondent berequired to offer him immediate and full reinstatement to his former or substan-tially equivalent position, without prejudice to his seniority or other rights, andmake him whole for any loss of earnings he may have suffered because of thediscrimination against him, with backpay computed in the customary manner.9 Ishall further recommend that the Board order the Respondent to preserve and makeavailable to the Board or its agents on request, payroll and other records tofacilitate the computation of the backpay due and the right of employment.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that the Respondent, Aerodex, Inc,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Encourage or discouraging membership in Teamsters Union Local 290,an affiliate of the International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or in any other labor organization of its employeesby discharging or in any other manner discriminating against employees forseeking to change union officers or representatives or otherwise engaging inconcerted union activities, in violation of Section 8(a)(3) of the Act.(b) In any like or related manner restraining or coercing employees in theexercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Offer to Charles Paglianite immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or otherrights and privileges, and make him whole for any loss he may have suffered byreason of the Respondent's discrimination against him in the manner set forth inthe section of the Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records,timecards, personnel records and reports, and all other records necessary for thedetermination of the amount of backpay due.(c)Post at its plant at Miami, Florida, copies of the attached notice marked"Appendix." 10Copies of said notice, to be furnished by the Regional Director forRegion 12, shall, after being duly signed by the Respondent's representative, beposted by it immediately upon receipt thereof and maintained by it for 60 consecu-e F. W Woolworth Company,90 NLRB 289;Isis Plumbing & HeatingCo., 138 NLRB 716.-10 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended. Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of,a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order " SINKO MANUFACTURING AND TOOL COMPANY201tive days thereafter in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 12, in writing, within 20 daysof the receipt of this Decision, what steps it has taken to comply herewith."It is further recommended that so much of the complaint as alleges that theRespondent maintained in effect and enforced a rule which prevents employees forengaging in lawful union activity on Respondent's property during the employees'nonworking time be dismissed.n In the event that this Decision be adopted by the Board,this provision shall bemodified toread: "Notifysaid Regional Director,in writing,within 10 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT encourage or discourage membership in Teamsters UnionLocal 290, an affiliate of the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or in any other labor organi-zation of our employees, by discharging or in any other manner discriminat-ing against employees for concertedly seeking to change union officers orrepresentatives or otherwise engaging in concerted union activities.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed in Section 7of the Act.WE WILL offer Charles Paglianite immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to his seniority orother rights or privileges, and make him whole for any loss he may havesuffered by reason of our discrimination against him.AERODEX, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee, if presentlyserving in theArmed Forces of the UnitedStates, ofhis right to fullreinstatement upon applica-tion in accordancewith theSelectiveService Act and the Universal Military Train-ing and ServiceAct of1948, as amended,afterdischargefrom the Armed Forces.Thisnotice must remain postedfor 60 consecutive days from thedate of posting,and mustnot be altered, defaced, or covered by any other material.Employees may communicatedirectlywith the Board'sResident Office, Room826, FederalOffice Building,51 SW. First Avenue, Miami, Florida, Telephone No.350-5391, if they have anyquestion concerningthis noticeor compliancewith itsprovisions.Sinko Manufacturingand Tool CompanyandDistrict 50, UnitedMine Workers of America and Plastic Workers Union Local 18,LU.D.T.W., AFL-CIO, Party to the ContractSinko Manufacturingand Tool CompanyandEugene Payan.Cases Nos. 13-CA-4433 and 13-CA-1433-2.October 28, 1964DECISION AND ORDEROn July 16, 1963, Trial Examiner Stanley Gilbert issued his In-termediate Report in the above-entitled proceeding, finding that the149 NLRB No. 21.